People v Delgado (2015 NY Slip Op 06021)





People v Delgado


2015 NY Slip Op 06021


Decided on July 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2015

Gonzalez, P.J., Friedman, Moskowitz, Clark, JJ.


15669 2491/11

[*1] The People of the State of New York, Respondent,
vRene Delgado, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Elizabeth B. Emmons of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A . Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Ronald A. Zweibel, J.), entered on or about February 24, 2012, which adjudicated defendant a level three predicate sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly applied the presumptive override for a prior felony sex crime conviction, which results in a level three adjudication independent of any point assessments. In any event, we have considered defendant's challenges to certain assessments and find them unavailing.
The court properly exercised its discretion in denying a downward departure. Defendant committed the underlying crimes after having already been convicted of a felony sex offense, involving serious crimes, and after having already been adjudicated a level two sex offender. The mitigating factors cited by defendant, including his efforts at postrelease rehabilitation, are outweighed by his record, which demonstrates a dangerous propensity to commit sex crimes (see e.g. People v Carter, 114 AD3d 592 [1st Dept 2014]; People v Jamison, 107 AD3d 531 [1st Dept 2013], lv denied 22 NY3d 852 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2015
CLERK